Citation Nr: 1718293	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-33 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for right shoulder disability, to include as secondary to a service-connected cervical spine disability, and as secondary to service-connected cervical radiculopathy, right upper extremity.

2.  Entitlement to service connection for left shoulder disability, to include as secondary to a service-connected cervical spine disability, and as secondary to service-connected cervical radiculopathy, left upper extremity.

3.  Entitlement to service connection for right elbow disability, to include as secondary to a service-connected cervical spine disability, and as secondary to service-connected cervical radiculopathy, right upper extremity.

4.  Entitlement to service connection for left elbow disability, to include as secondary to a service-connected cervical spine disability, and as secondary to service-connected cervical radiculopathy, left upper extremity.

5.  Entitlement to service connection for right knee disability, to include as secondary to a service-connected thoracolumbar spine disability, and as secondary to service-connected lumbar radiculopathy, right lower extremity.

6.  Entitlement to service connection for left knee disability, to include as secondary to a service-connected thoracolumbar spine disability, and as secondary to service-connected lumbar radiculopathy, left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case has since been transferred to the RO in Manila, the Republic of the Philippines.

In a September 2016 rating decision, the RO in Roanoke, Virginia granted the Veteran's claim for an earlier effective date for service connection for bilateral tinnitus.  Therefore, the issue is no longer on appeal.

Pursuant to the record, the Board has recharacterized the issues of entitlement to service connection for right and left knee disabilities to include as secondary to the service-connected thoracolumbar spine disability, and as secondary to service-connected lumbar radiculopathy, bilateral lower extremities; and the issues of entitlement to service connection for right and left shoulder and elbow disabilities to include as secondary to the service-connected cervical spine disability, and as secondary to service-connected cervical radiculopathy, bilateral upper extremities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he has a bilateral shoulder, bilateral elbow, and bilateral knee disabilities that are related to his time in service.  He has submitted private medical treatment records reflecting treatment for complaints of pain in his arms and legs, subsequent to his discharge from service.

In January 2011, the Veteran was granted service connection for degenerative joint disease with diffuse idiopathic skeletal hyperostosis, cervical spine, for degenerative joint disease with diffuse idiopathic skeletal hyperostosis, thoracolumbar spine, lumbar radiculopathy, left lower extremity and cervical radiculopathy, left upper extremity.  Subsequently, in October 2011, the Veteran was granted service connection for lumbar radiculopathy, right lower extremity and cervical radiculopathy, right upper extremity.

A private medical record, from Dr. G. dated March 4, 2011, stated that the Veteran continued to experience progressive upper extremity weakness, right arm/shoulder pain, numbness and tingling of the right arm and shoulder, and knees buckling ("giving out").  Dr. G. stated that it was highly probable that much of the Veteran's current disability in his arms and the symptom of knees buckling stem from his cervical spondylotic disease.

In light of the Veteran's contentions, the medical evidence and a potential connection between the Veteran's shoulder, elbow, and knee pain and his service-connected neck and back disabilities, the Board finds it is necessary to afford the Veteran a VA examination to address whether his symptoms involving his shoulders, elbows and knees may be related to service, to include as secondary to his service-connected cervical spine disability, service-connected cervical radiculopathy of upper extremities, service-connected thoracolumbar spine disability, and his service-connected lumbar radiculopathy, lower extremities.  Accordingly, a remand is necessary for VA examinations that fully consider the evidence of record.

Additionally, the Board notes that there is some confusion as to the Veteran's current appointed representative.  The most recent Power of Attorney of record, dated June 2015 shows that the Veteran appointed Veterans of Foreign Wars of the United States as his representative.  However, in April 2017, the American Legion submitted an appellate brief in support of the issues currently on appeal.  On remand, a letter should be sent to the Veteran asking him to clarify his current representative.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Send the Veteran a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) and a VA Form 21-22a (Appointment of Individual as Claimant's Representative), and request that he clarify his representation as to the issue currently on appeal.  

2.  Obtain any outstanding VA medical treatment records and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. 

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his bilateral shoulder, elbow and knee disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the development requested above has been completed, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any disability of the bilateral shoulders, and to determine whether any shoulder disability is due to the Veteran's service connected cervical spine disability and/or his service connected cervical radiculopathy of the upper extremities.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right and/or left shoulder disability that is caused by either his service-connected degenerative joint disease with intervertebral disc syndrome and spinal fusion, cervical spine or his cervical radiculopathy right and left upper extremities?  Please explain why or why not.

b)  If not dierectly caused by either service-connected disability, is it at least as likely as not that the Veteran has a right and/or left shoulder disability that is permanently worsened beyond normal progression (aggravated) by either his service connected degenerative joint disease cervical spine, or his service-connected cervical radiculopathy of the right and left upper extremities?  Please explain why or why not.

c)  If the Veteran has a right and/or left shoulder disability that is permanently worsened beyond normal progression (aggravated) by either his service-connected degenerative joint disease cervical spine or his service-connected cervical radiculopathy of the right and left upper extremities the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

5.  After the development requested above has been completed, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any disability of the bilateral elbows, and to determine whether any elbow disability is due to the Veteran's service connected cervical spine disability and/or his service connected cervical radiculopathy of the upper extremities.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right and/or left elbow disability that is caused by either his service connected degenerative joint disease with intervertebral disc syndrome and spinal fusion, cervical spine or his cervical radiculopathy right and left upper extremities?  Please explain why or why not.

b)  If not directly caused by either service-connected disability, is it at least as likely as not that the Veteran has a right and/or left elbow disability that is permanently worsened beyond normal progression (aggravated) by either his service connected degenerative joint disease cervical spine, or his service-connected cervical radiculopathy of the right and left upper extremities?  Please explain why or why not.

c)  If the Veteran has a right and/or left elbow disability that is permanently worsened beyond normal progression (aggravated) by either his service-connected degenerative joint disease cervical spine or his service-connected cervical radiculopathy of the right and left upper extremities the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

6.  After the development requested above has been completed, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of any disability of the bilateral knees, and to determine whether any knee disability is due to the Veteran's service connected lumbar spine disability and/or his service connected lumbar radiculopathy of the lower extremities.  The electronic file must be reviewed by the examiner prior to examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right and/or left knee disability that is caused by either his service connected degenerative joint disease with intervertebral disc syndrome and spinal fusion, lumbar spine or his lumbar radiculopathy right and left lower extremities?  Please explain why or why not.

b)  If not directly caused by either service-connected disability, is it at least as likely as not that the Veteran has a right and/or left knee disability that is permanently worsened beyond normal progression (aggravated) by either his service connected degenerative joint disease lumbar spine, or his service-connected lumbar radiculopathy of the right and left lower extremities?  Please explain why or why not.  

c)  If the Veteran has a right and/or left knee disability that is permanently worsened beyond normal progression (aggravated) by either his service-connected degenerative joint disease lumbar spine or his service-connected lumbar radiculopathy of the right and left lower extremities the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.

7.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





